DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/18/2021.
Claims 1 – 11 are presented for examination.

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 11, the prior art fails to show that the magnetization direction distribution with the vortex shape of the round free layer is varied with an external magnetic field to sense the external magnetic field when the at least one magnetization setting element is not applied the electric current to, a magnetic field generated by the at least one magnetization setting element varies the magnetization direction distribution of the round free layer and makes the round free layer achieve magnetic saturation when the at least one magnetization setting element is applied the electric current to.  These .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REENA AURORA/Primary Examiner, Art Unit 2858